*531Plaintiffs established their entitlement to judgment as a matter of law on the issue of liability, and in opposition, defendant failed to raise a triable issue of fact. Defendant’s own uncontroverted testimony, stating that he approached a stop sign and then failed to yield the right of way to plaintiff Peter Pace as he was riding his motorcycle, established defendant’s negligence as a matter of law based on his violation of Vehicle and Traffic Law § 1142 (a) (see Murchison v Incognoli, 5 AD3d 271 [2004]). Defendant’s argument that Pace was comparatively negligent is unavailing. “[I]t is not plaintiffs burden to establish defendants’ negligence as the sole proximate cause of his injuries in order to make out a prima facie case of negligence” (Tselebis v Ryder Truck Rental, Inc., 72 AD3d 198, 200 [2010]). In any event, on this record, there is a lack of evidence of comparative fault on the part of Pace. Concur — Mazzarelli, J.P, Moskowitz, Acosta and Renwick, DeGrasse JJ.